Citation Nr: 1611295	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for left wrist ganglion cyst, status post removal, prior to April 8, 2014.

2.  Entitlement to a rating in excess of 10 percent for left wrist ganglion cyst, status post removal, from April 8, 2014


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from April 2004 to April 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, the RO increased the Veteran's rating for left wrist disability to 10 percent, effective April 8, 2014.

This issue was previously before the Board in January 2014.  The claim was remanded so that the Veteran could be afforded an updated VA examination.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has not indicated that her left wrist disability impacts her employability.  As such, a claim for TDIU is not currently before the Board.


FINDING OF FACT

During the entire period on appeal, the Veteran's left wrist disability manifested in painful and/or reduced motion, but it is not shown to have been manifested by ankylosis


CONCLUSIONS OF LAW

1.  Prior to April 8, 2014, a 10 percent is warranted for left wrist disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5020, 5215 (2015).

2.  For the entire period on appeal, a rating in excess 10 percent for left wrist disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5020, 5215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in April 2009, VA notified the Veteran of the information needed to substantiate and complete her claims for increased ratings, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided timely notice as to how VA assigns disability ratings and effective dates. 

The Veteran's service treatment records and post service treatment records have been associated with the record.  In February 2008, February 2010 and April 2014, the Veteran underwent VA examinations.  These examinations are reported in greater detail below, and are adequate for rating purposes, as the reports contain the information necessary to rate the Veteran's disability under the applicable criteria.  Thus, the Board finds that the examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence in these matters that remains outstanding. VA's duty to assist is met.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where (as here) the ratings appealed are the initial ratings assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's left wrist disability has been rated under Diagnostic Code (DC) 5215.  DC 5215, used in rating limitation of motion in the wrist, provides for a single, schedular 10 percent disability rating for either the minor or major extremity with dorsiflexion of less than 15 degrees or palmer flexion limited in line with the forearm.  The regulations define normal range of motion for the wrist as dorsiflexion (extension) to 70 degrees, palmer flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71 , Plate I

Additionally, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to Code 5003, when limitation of motion would be noncompensable, i.e., zero percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent disability rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Factual Background and Analysis

Currently, the Veteran's left wrist ganglion cyst, status post removal, is noncompensably rated prior to April 8, 2014, and is rated 10 percent disabling thereafter.

During her period of service, the Veteran complained of left wrist pain.  A February 2008 treatment record noted the Veteran had left wrist extension limited by pain and mass effect, but it was otherwise normal.  There was a palpable mass, 2 cm over the dorsal RCJ which was mobile and appears subcutaneous.  It was noted that the ganglion cyst failed two attempts at aspiration.  She underwent excision of the cyst in March 2008.

Prior to the surgical removal, the Veteran was afforded an examination in February 2008.  She reported daily pain flare-ups which would last for 45 minutes.  She was noted to be right hand dominant.  She had no tenderness to palpation.  Her left wrist dorsiflexion was to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  She had normal muscle strength.  

In March 2008, just prior to leaving service, and approximately 20 days post-surgery, the Veteran was able to make a fist and oppose her thumb to all her fingers.  Her left wrist flexion was to 50 degrees, extension to 65 degrees, radial deviation to 25 degrees, and ulnar motion to 20 degrees.  She was noted to have decreased range of motion due to stiffness and pain.  She was provided with physical therapy maneuvers to improve her range of motion.

In February 2010, the Veteran complained of pain with heavy lifting, and on and off mild pain for years.  She had slight tenderness with deep palpation along the region of the excised ganglion cyst, without guarding.  She had no pain with motion.  She also had no weakness, decreased strength, lack of endurance, instability, fatigue, spasm, incoordination, subluxation, obvious atrophy or loss of tone.  She had full range of motion of the left wrist without limitations, to include on repeat testing (dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees and ulnar deviation to 45 degrees).  A February 2010 x-ray showed no fracture, visualized joint spaces normal and soft tissues were unremarkable.   There were no focal or blastic abnormalities.

In April 2014, the Veteran was afforded another VA examination.  She again complained of on and off pain with heavy lifting only.   The Veteran denied redness, bruising, drainage, edema, neuropathy or other complaints.   She had full palmar flexion and dorsiflexion without painful motion, including on repetition.  She was noted to have very slight nonguarding/grimacing tenderness with deep palpation along the ulnar dorsal aspect of the left wrist two inches medially from ganglion cyst scar.  The Veteran did not have pain with motion, and there was no evidence of weakness, decreased strength, lack of endurance, instability, fatigue, spasm, incoordination, subluxation, obvious atrophy or loss of tone.  The examiner noted that there was no muscle or nerve damage associated with the scar.  

In a June 2014 rating decision, the RO provided a 10 percent rating for left wrist, status post ganglion cyst removal.  The RO noted that this was due to painful or limited motion of a major joint or group of minor joints.  

Based on the record, the Board finds that an initial compensable evaluation for the period prior to April 8, 2014, is warranted.  In March 2008, while recovering from excision of the ganglion cyst, the Veteran's left wrist range of motion was limited.  The Veteran was still on active duty at this time.  The range of motion was limited, but did not meet the criteria for a compensable rating for limitation of motion of the wrist under DC 5215 because her dorsiflexion was greater than 15 degrees and her palmer flexion was greater than in line with her forearm.  However, the 2010 and 2014 VA examinations noted tenderness with deep palpation, and the Veteran credibly stated that she had on and off pain in her left wrist, particularly when lifting heavy objects or attempting to do pushups.  Due to the finding of pain with deep palpation in 2014, the RO provided a 10 percent rating for the left wrist.  Notably, the 2010 examination showed the same finding of pain with deep palpation.  As such, the Board finds that the Veteran is entitled to a 10 percent rating during the entirety of the period on appeal.

A rating in excess of 10 percent is not warranted.  The Veteran does not have ankylosis of the wrist, which would provide for greater ratings under DC 5214, and DC 5215 for limitation of motion of the wrist does not provide a rating in excess of 10 percent.  DC 5003, which provides a 10 percent rating for a major joint or group of minor joints affected by limitation of motion, that is objectively confirmed by findings such as painful motion.  Here, the 2010 and 2014 examinations have not shown limitation of motion or painful motion, but have revealed pain with deep palpation.  The RO assigned the 10 percent rating in 2014 for the ganglion cyst, status post removal, itself, and referred to 38 C.F.R. § 4.40 and 4.45.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Veteran's pain with deep palpation did not impact her use of her wrist for daily activities (self-reported) and did not impact the range of motion or strength of her wrist and hand.  However, her left wrist was actually painful, and therefore the Board will assign the minimum compensable rating for the joint, 10 percent, for the entire period on appeal.  See 38 C.F.R. § 4.59.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Second, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for pseudofolliculitis barbae or costochondritis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  Indeed, the Veteran's left wrist ganglion cyst did not meet the criteria for a compensable level of limitation of motion or ankylosis, and did not show objective painful motion, but did show some pain on deep palpation during both the 2010 and 2014 examinations.  The Board considered multiple diagnostic codes in the search for a higher rating for the Veteran.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1), is not warranted.


ORDER

Entitlement to an initial 10 percent rating for left wrist ganglion cyst, status post removal, prior to April 8, 2014, is granted.

Entitlement to a rating in excess of 10 percent for left wrist ganglion cyst, status post removal, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


